Citation Nr: 0015950	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  94-43 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for service-connected 
psychogenic gastrointestinal reaction (enterospasm) with 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal sought an evaluation in excess 
of 30 percent for service-connected psychogenic 
gastrointestinal reaction (enterospasm) with PTSD.  While the 
Board finds that medical development requested in its 
previous remand has been accomplished to the extent possible, 
regrettably, it finds that remand is now warranted for due 
process considerations. 


REMAND

As was noted above, at the time this matter was previously 
before the Board, the issue on appeal was identified as 
entitlement to an evaluation in excess of 30 percent for the 
veteran's service-connected psychogenic gastrointestinal 
reaction (enterospasm) with PTSD.  Thereafter, following 
additional medical development, an August 1999 rating 
decision continued a 50 percent evaluation for the veteran's 
service-connected psychiatric disability, with a further 
notation that this increase in the level of disability had 
been determined to be effective April 26, 1996.  

In its preliminary review of the record, the Board has been 
unable to locate a rating decision dated prior to the August 
1999 rating decision, in which the regional office (RO) 
granted an increase in evaluation for this disability from 30 
to 50 percent, or explained the basis for such an increase in 
evaluation.  The Board also finds that the record is not 
sufficiently clear as to why the RO determined that April 26, 
1996 was the appropriate effective date for the increase in 
evaluation.  While the subject appeal does not arise out of a 
claim for an earlier effective date for the 50 percent 
evaluation, the basis for the increased evaluation during the 
period under consideration is clearly relevant and would 
facilitate the Board's review of this matter.  

The Board further notes that based on the current record, it 
must also assume that the veteran and his representative may 
likewise be unaware of the basis for the increased rating of 
50 percent, effective April 26, 1996.  Consequently, the 
Board finds that due process requires that the RO 
readjudicate the claim on appeal, providing the specific 
basis for the increased rating and the selection of the 
effective date of April 26, 1996. 

Parenthetically, the Board would also like to point out that 
the August 1999 rating decision's grant of a total disability 
rating based on individual unemployability due to service-
connected disability does not obviate the Board's obligation 
to consider entitlement to a higher available schedular 
evaluation for that service-connected disability.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should obtain any recent 
pertinent medical records from all 
medical care providers who have treated 
the veteran for PTSD or 
psychophysiological gastrointestinal 
reaction.  If there are such records, 
said records should be obtained and 
associated with the claims folder.

3.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for service-connected psychogenic 
gastrointestinal reaction (enterospasm) 
with PTSD, providing the specific basis 
for the previous increase in evaluation 
from 30 to 50 percent, effective April 
26, 1996.

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




